Citation Nr: 1728142	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  11-23 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a gastric ulcer.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for a bilateral eye disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In that decision, the RO denied entitlement to service connection for gastric ulcer (characterized then as a bleeding ulcer and blood transfusion), sinusitis, and bilateral eye disability (characterized then as blurred vision). 

In August 2014, the Board remanded the Veteran's claims for further evidentiary development.  

In a December 2014 rating decision, the RO awarded service connection and assigned a 10 percent disability rating for lumbosacral strain, and also awarded service connection and assigned a 10 percent disability rating for stomach cramps, which had previously been on appeal after being denied by the RO's September 2010 rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to these disabilities, these matters are not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board has recharacterized the issue of entitlement to service connection for a bilateral eye disability on appeal to more accurately reflect the nature and scope of the claimed disability.

The issues of entitlement to service connection for sinusitis and bilateral eye are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to service connection for an increased rating for a lumbosacral strain in excess of 10 percent has been raised by the record.  See, e.g., Veteran's claim dated November 2016.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is REFFERED to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2016) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 19.9(b) (2016) (continuing to provide for Board referral of unadjudicated claims).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran's gastric ulcer is related to his active duty military service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for gastric ulcer are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

As the Board is granting in full the claim of entitlement to service connection for gastric ulcer on appeal, further discussion of the VCAA is unnecessary.


II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The Veteran claims that his ulcer is related to his military service.  In particular, he asserts that during his military service he was treated for stomach cramps, bloating, and pain that lead to his gastric ulcer.  See Veteran's claim dated March 2010 and statement dated April 2010. 

The Veteran's service treatment records (STRs) documented his complaints of stomach cramps and nausea for four days in September 1973.  Although VA has not been able to obtain records to confirm whether the Veteran was hospitalized for an ulcer, the September 1973 STR suggests he was admitted to the hospital for an ulcer, because it shows a working diagnosis of viral enteritis and the physician wrote "admit."

Post-service treatment records, as earlier as March 2006, show that the Veteran was hospitalized for a gastrointestinal bleed and active duodenal ulcer; he was diagnosed with an active duodenal ulcer disease.  See private treatment record dated March 2006.  

In an October 2014 VA examination report, the examiner diagnosed a gastric ulcer, reviewed the claims file, interviewed the Veteran, and opined that 

[T]he etiology of the stomach cramps is the ulcers and gastritis, but the etiology of the ulcers has not been determined and is currently not being treated.  Current problems include ongoing gastritis and cramping which is most likely the recurrence of an ulcer.  It is at least as likely as not that the current disability had its clinical onset during service as [STRs} reveal treatment for symptoms that are similar and ongoing.

See VA examination report dated October 2014.  

The Board finds that the above medical evidence of record demonstrates a current disability, a gastric ulcer.  Thus, a current disability has been established.

Additionally, the Board finds that the in-service disease or injury element has been met.  The Veteran's STRs show that he complained of stomach pains and was possibly admitted to the hospital for an ulcer.  

Therefore, this case turns on whether there is a nexus between the in-service disease and the current gastric ulcer.  The October 2014 VA opinion directly address this issue.

The Board finds that the VA examiner's opinion that "the etiology of the ulcers has not been determined," is ambiguous.  The rationale is that the VA examiner found that the stomach cramps the Veteran experienced during service are related to his ulcer.  Nevertheless, the Board will resolve the ambiguity in favor of the Veteran.
As to the remaining portion of the VA examiner's opinion, the Board finds that the October 2014 VA opinion is highly probative because it was based on a full review of the Veteran's claims file and provided a detailed rationale for the findings that were consistent with the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Importantly, the October 2014 VA examiner discussed the Veteran's symptoms that he was experiencing during service and indicated that those symptoms are the same that the Veteran is currently experiencing.   

In sum, the evidence demonstrates that the Veteran's current gastric ulcer is related to his military service.  There is no evidence to the contrary.  The evidence is thus at least evenly balanced as to whether the Veteran's current gastric ulcer is related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for gastric ulcer is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for gastric ulcer is granted.


REMAND

The Veteran claims that his sinusitis is related to his military service.  In particular, he asserts that he has sinusitis symptoms in and since service.  

His STRs show that he was treated on several occasions for complaints related to sinus congestion/drainage and upper respiratory infections and was treated with Actifed.  See, e.g., STRs dated June 1973, August 1973, January 1974, May 1974, and May 1975.

Pursuant to the August 2014 remand, the Veteran was afforded VA examinations to determine the nature and etiology of his sinusitis.  In the October 2014 examination, the VA examiner diagnosed chronic sinusitis and allergic rhinitis.  The VA examiner opined that the Veteran's sinus disability is less likely as not caused by or a result of "sinus congestion."  The examiner then stated that the Veteran did not have sinus disability and that his symptoms were consistent with allergic rhinitis.  

The October 2014 VA opinion in unclear, as the examiner diagnosed sinusitis and allergic rhinitis; however, the examiner then stated that the Veteran did not have a sinus disability.  

In an October 2016 VA examination report, the VA examiner diagnosed sinusitis and opined that the Veteran's disability is less likely than not related to his military service.  The VA examiner did not provide a rationale for his opinion. 

In sum, the October 2014 and October 2016 VA examination reports are insufficient to decide the service connection claim for sinusitis, as the evidence remains unclear as to the Veteran's current diagnosis and etiology.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified clinician.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, upon remand, a medical opinion should be obtained to address the outstanding questions of current disabilities and nexus to military service.  

As to the Veteran's bilateral eye disability claim, the Veteran asserts that his eye disability is related to his military service and that he has had eye problems in and since service. 

STRs document his complaint of blurred vision while reading: uncorrected visual acuity was 20/20 in both eyes.  See STR dated July 1974.  In a March 1975 STR, the Veteran complained of eye pain and feeling as if there was foreign material in the eyes. 

In the October 2014 examination, the examiner diagnosed glaucoma suspect OU, macular scar OD, and dry eye syndrome OU and stated that the Veteran's eye disabilities are acquired conditions.  The examiner then opined that the Veteran's eye disabilities are not "attributable to superimposed disease or injury from military service" or did they have their clinical onset during service.  Crucially, no rationale was provided. 

In an October 2016 VA examination report and opinion, although the VA optometrist diagnosed age-related nuclear sclerosis, ou, and bilateral pinguecula, he stated that there is no right or left eye diagnosis "because there is no pathology to render a diagnosis."  Additionally, the optometrist opined that the Veteran's eye disability is less likely than not related to his military service.  The optometrist reasoned that during the Veteran's military service there was no event "that has an ocular or visual residual."  Furthermore, the optometrist stated that the veteran's disability is related to his age and not during service.   

The October 2016 VA opinion was based in part on the absence of documentation of an in-service event that could have caused an eye disability; however, there is documentation of in-service eye complaints.  Consequently, the opinion is inadequate.  Furthermore, the optometrist did not explain why the Veteran's current eye diagnoses, to include those made in October 2014, are not related to his in-service eye complaints.  In this regard, the Board notes that he presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, all eye diagnoses in this case since the Veteran filed his claim in March 2010 should be addressed.

Therefore, the Board finds that upon remand an addendum medical opinion should be obtained to address the etiology of the Veteran's eye disabilities. 

Accordingly, the claims on appeal are REMANDED for the following action:

1.  Obtain records of treatment that the Veteran may have received at any VA health care facility since November 2016.  All such available documents should be associated with the claims file.

2.  Then, the claims folder should be referred back to the VA examiner who provided the October 2016 VA opinion regarding the Veteran's claim for sinusitis.  The physician should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the physician.

The physician should identify all diagnosis related to the Veteran's sinuses and then provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that it had its clinical onset during military service or is otherwise related to service. 

In rendering the opinion above, the VA physician should comment and discuss the Veteran's STRs that showed his complaints related to colds and allergies and medication list shows prescriptions for flunisolide for nasal congestion and cetirizine HCL for allergies.  See, e.g., STRs dated June 1973, August 1973, January 1974, May 1974, and May 1975.

3.  The claims folder should be referred back to the VA examiner who provided the October 2016 VA opinion regarding the Veteran's claim for a bilateral eye disability.  The optometrist should offer an addendum medical opinion based on a thorough review of the evidence of record.  A copy of this remand must be made available to the optometrist for review in connection with the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the optometrist.

The optometrist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any disability of the eye since the Veteran filed his claim in March 2010 is related to or had its onset in military service.

In rendering the opinion above, the optometrist should comment and discuss the Veteran's STRs that showed his complaints of eye pain and blurred vision.

4.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


